Citation Nr: 1643982	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle condition, to include as secondary to service-connected right knee internal derangement with instability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active duty service from July 1997 to July 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida.

 The Board remanded the claim in February 2014, October 2014, and June 2015.  As discussed below, another remand is necessary to decide the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2015, the Board determined that the issue of service connection for a right ankle condition, to include as secondary to service-connected right knee internal derangement with instability, required another remand to obtain an adequate examination that complies with the directives of the February and October 2014 remands.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion. 

Pursuant to the February 2014 Board remand, the Veteran was provided a March 2014 VA examination.  The March 2014 VA examiner did not provide an opinion as to whether the Veteran's service-connected right knee condition caused or aggravated the right ankle condition, as the Board remand had directed.  Rather, the examiner provided an opinion only as to whether the ankle condition was incurred in service.  The rationale was apparently based on the absence of any affirmative evidence of an in-service right ankle injury in the record.  Further, the examiner did not address the Veteran's testimony as to how the injury occurred, contrary to the Board's remand directives.  

In a December 2014 addendum opinion, the examiner opined that per re-review of the service treatment records, it would be mere speculation that the ankle condition was related to service, because the VBMS records are silent for documentation of a right ankle injury and complaints proximal to episode November 2001 "stumbled over crack" or evidence of ankle strain after basketball.  This lack of documentation places doubt because a true strain would evidence some signs and symptoms.  The examiner then stated that if the VBA accepts the Veteran's statement "ankle pain began in service due to running on cobblestones during physical training or playing basketball when he rolled ankle repeatedly, causing a strain" as clear evidence of ankle injury than the right ankle would be considered as likely as not related to service.  The Board notes that the opinion of the examiner should be based on review of the entire evidence of record, to include consideration of the lay evidence.  The examiner does not appear to consider the lay evidence in formulating the opinion, rather the examiner simply defers to the VBA.  

With regard to the question of aggravation, the examiner stated that per re-review of the VBMS record, the right knee condition during service was "iliotibial band syndrome," which is a strain of the iliotibial band.  The tract runs down from lateral hip/thigh to knee and is an independent entity to ankle.  Therefore, in this examiners opinion and per consultation with the Acting C&P Chief it would not cause or aggravate the right ankle.

With regard to causation and aggravation, however, the question is not solely whether his right ankle condition was caused or aggravated during service, but rather whether his current right knee condition caused or aggravated his current right ankle disability.  Service connection is in effect for internal derangement of the right knee with mild instability pattern.  It appears that the examiner has only considered the service treatment records, rather than the entire medical evidence of record.

In light of the problems with the March 2014 opinion and the December 2014 addendum opinion, the June 2015 Board instructed that a qualified VA physician should review the virtual folder and provide an etiological opinion regarding direct and secondary service connection.  Despite this instruction, the Appeals Management Center (AMC) requested that the Veteran be scheduled for a VA examination at the Orlando VA Medical Center.  In the AMC's request, it was indicated that an "in-person examination is required."  The Board notes, however, that such is not required to determine the etiology of the Veteran's right ankle disability, unless deemed necessary by the VA examiner.  Thus, remand is necessary so that a VA physician can review the virtual folder and provide an etiological opinion regarding direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician with appropriate expertise review the virtual folders to assess the nature and etiology of his claimed right ankle disability.  It is not necessary that a VA examination be scheduled, unless deemed necessary by the VA examiner.

The examiner should respond to the following:

a) Is a right ankle disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein?

The VA examiner must comment on the Veteran's contentions that his right ankle pain began in-service due to running on cobblestones during physical training or playing basketball when he says he "rolled" his right ankle repeatedly, causing a sprain or strain.

b) Is right ankle disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected internal derangement of the right knee with mild instability pattern?   

c) Is the right ankle disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected internal derangement of the right knee with mild instability pattern?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  After completion of the above, review the expanded record and readjudicate the service connection claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




